Title: Enclosure I: Commission for Negotiating Treaties of Amity and Commerce, 16 May 1784
From: Continental Congress
To: 


The United States in Congress assembled
To all to whom these presents shall come or be made known send Greeting
Whereas an intercourse between the Subjects of Her Imperial Majesty of all the Russias and the Citizens of the United States of America founded on the principles of equality reciprocity and friendship may be of mutual advantage to both Nations Now therefore know ye that we reposing special trust and confidence in the integrity prudence and ability of our trusty and beloved the Honorable John Adams late one of our Ministers plenipotentiary for negotiating a peace and heretofore a delegate in Congress from the State of Massachusetts and Chief Justice of the said State, the Honorable Doctor Benjamin Franklin our Minister plenipotentiary at the Court of Versailles and late another of our Ministers plenipotentiary for negotiating a peace, and the Honorable Thomas Jefferson a delegate in Congress from the State of Virginia and late Governor of the said State, have nominated constituted and appointed and by these presents do nominate constitute and appoint them the said John Adams Benjamin Franklin and Thomas Jefferson our Ministers plenipotentiary giving to them or the majority of them full power and authority, for us and in our name to confer treat and negotiate with the Ambassador Minister or Commissioner of† Her said Imperial Majesty of all the Russias1 vested with full and Sufficient powers of and concerning a Treaty* of Amity and Commerce, to make and receive propositions for such Treaty and to conclude and sign the same, transmitting it to the United States in Congress assembled for their final ratification. This Commission to continue in force for a term not exceeding two years from the date hereof.
In Testimony whereof we have caused the Seal of the United States to be hereunto affixed. Witness His Excellency Thomas Mifflin president this twelfth day of May in the year of our Lord one thousand seven  hundred and eighty-four and of the Sovereignty and Independence of the United States of America the eighth.

Thomas Mifflin
Chas. Thomson Secry


Commissions of the same tenor and date were issued for treating with the Courts hereafter specified in the margin except that the expressions thereunto severally annexed were substituted for those marked in the preceding Commission, viz.

Germany—His Imperial Majesty.
Prussia—His Prussian Majesty.
Denmark—His Majesty the King of Denmark.
Saxony—“The Citizens of the United States and the Subjects of the Most serene Elector of Saxony.”
Hamburg—“The Citizens of America and The Imperial City Hamburg.”
England—His Britannic Majesty.
Spain—His Catholice Majesty.
Portugal—Their Most Faithful Majesties.
Naples—His Majesty the King of the two Sicilies.
Sardinia—His Sardiniane Majesty.
The Pope—“The United States of America and the Dominions of His Holiness the Pope.”
Venice—“The United States of America and the Most serene Republic of Venice.”
Genoa—“The United States of America and the Most serene Republic of Genoa.”
Tuscany—“The Citizens of the United States of America and the Subjects and People of the Most serene Grand Duke of Tuscany.”
The Porte—“The Sublime Porte.”
Morocco—“The High, Glorious, mighty and Most Noble Prince King and Emperor of the Kingdoms of Fez, Morocco, Taffilete, Sus and the whole Algarbe and the Territories thereof.* a treaty of Amity, or of Amity and Commerce.”
Algiers—“The Citizens of the United States of America and the Subjects of the Dey and Government of Algiers.” *a treaty of Amity or of Amity and Commerce
Tunis—“The Citizens of the United States of America and the People of the State and Kingdom of Tunis.” †“The Regency or Government of Tunis.” *“a treaty of Amity or of Amity and Commerce.”
Tripoli—“The United States of America and the City and Kingdom of Tripoli.” †The Most illustrious Lords and Governors of the City and Kingdom of Tripoli. *a treaty of Amity or of Amity and Commerce.


